IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                   January 15, 2009
                                 No. 08-60052
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk
RICHARD DONALD LAWLER

                                             Plaintiff-Appellant

v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS; LUTHER THAXTON,
Individually and in his Official Capacity

                                             Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:06-CV-579


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Richard Donald Lawler, Mississippi prisoner # 54271, filed the instant
§ 1983 to seek redress for alleged acts of extortion committed by a prison official.
Lawler failed to properly and timely effect service, and the district court
dismissed his suit for want of prosecution. Lawler appeals that dismissal. He
argues that the dismissal of his suit was improper because his pro se status has
resulted in several barriers to service and that the district court should have
aided him in his attempts to serve the defendants. Lawler has not shown that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60052

the district court abused its discretion by dismissing his suit. See Systems Signs
Supplies v. United States Dep’t of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990).
Consequently, the judgment of the district court is AFFIRMED.




                                        2